Case 1:20-cv-25019-DLG Document 4-1 Entered on FLSD Docket 12/10/2020 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case #___________________

  JOEY D. GONZALEZ,

         Plaintiff,
  v.

  UNITED STATES OF AMERICA,

        Defendant.
  ___________________________________________/

                         DECLARATION OF BRIAN A. MIZOGUCHI

         Pursuant to 28 U.S.C. § 1746, I, Brian A. Mizoguchi, do hereby declare that:

         1. Presently, I am employed by the United States Department of Agriculture (USDA)

  where I serve as the Assistant General Counsel for the Office of the General Counsel, General

  Law and Research Division.

         2. My responsibilities include coordinating the receipt and consideration of

  administrative claims filed with USDA pursuant to the Federal Tort Claims Act (FTCA).

         3. In my official capacity, I caused to be initiated a search for any administrative claims,

  filed pursuant to the FTCA, that were submitted by or on behalf of Joey D. Gonzalez or Joey D.

  Gonzalez Ramos.

         4. These searches revealed that USDA has no record of receiving an executed Standard

  Form 95 (Claim for Damages, Injury, or Death) from or on behalf of Joey D. Gonzalez or Joey

  D. Gonzalez Ramos concerning the circumstances set forth in the complaint and amended

  complaint filed in Joey D. Gonzalez v. Clifford L. Ramsey, 2017-026753-CA-01 (Civil Division).

  Further, these searches revealed that USDA has no record of receiving written notification of an

  administrative tort claim from or on behalf of Joey D. Gonzalez or Joey D. Gonzalez Ramos




                                        Exhibit C
Case 1:20-cv-25019-DLG Document 4-1 Entered on FLSD Docket 12/10/2020 Page 2 of 2



 concerning the circumstances set forth in the complaint and amended complaint filed in Joey D.

 Gonzalez v. Clifford L. Ramsey, 2017-026753-CA-01 (Civil Division).

        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.

 Executed on this 9th day of December, 2020.




                                  PP    ,g;.~g~                                       ~
                                       Brian A. Mizoguc~
                                       Assistant General Couns'el;-
                                       General Law and Research Division
                                       United States Department of Agriculture
                                       Office of the General Counsel
                                       1400 Independence Avenue, S.W., Room 3311-S
                                       Washington, D.C. 20250
                                       (202) 720-7219




                                       Exhibit C
